DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al (US 9,577,009).
	Shih et al (see Fig. 1) clearly shows a MRAM cell (100) comprising a PMOS transistor (102g) having first terminal (102s) connected with a first (or left) end of the memory cell (104), and a control terminal (102g) of the PMOS transistor is connected with a second (or top) end of the memory cell; and a storage element (108), wherein a first terminal (102d) of the storage element is connected with a second terminal (102d) of the PMOS transistor 102, and a second terminal of the storage element is connected with a third (see illustration below) end of the memory cell.  
[AltContent: arrow][AltContent: textbox (Control terminal PMOS, 2nd end of cell)][AltContent: textbox (1st terminal of PMOS, 1st end of cell)][AltContent: textbox (2nd terminal of element, or 3rd end of cell)][AltContent: arrow][AltContent: textbox (1st terminal of element)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd terminal of PMOS)]
    PNG
    media_image1.png
    352
    541
    media_image1.png
    Greyscale


	Additionally, Fig. 2B shows a plurality of these cells connected together by word lines & bit lines, thus for example, a first cell 214 (1,1) at 1st row & 1st column uses the 1st PMOS transistor, while another/second cell 214 (2,1) at 1st row & 2nd column uses a 2nd PMOS transistor (different from said 1st MOS transistor), and both transistors has same configuration and/or same connection terminals as claimed.
	Furthermore, Figs. 11-12 showing how to program these different cells to store different cell states (0 or 1) depending on the various voltage potentials applied at their respective three cell terminals, such that any 1st cell can have a “1st voltage difference” to switch its resistive element 104 to store a first state (0 or 1), while any second cell can have a “2nd voltage difference” to switch its resistive element 104’ to store a second/different state (1 or 0), which also differs from that of 1st cell, respectively, if desired as claimed. This conventional programming knowledge is also well-known in this art as well.
	
9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 9,548,096).
	Li et al (see Fig. 3) clearly shows a MRAM cell (300 if using NMOS-type transistor, or 300’ if using PMOS type transistor), see cols. 6-7 description, thus comprising at least a cell (312’) having a PMOS transistor (312’) having first terminal (302’) connected with a first (or top) end of the memory cell (312’), and a control terminal (G’) of the PMOS transistor 312’ is connected with a second (or top) end of the memory cell 312’; and a storage element (310’), wherein a first terminal (314’) of the storage element 304’ is connected with a second terminal (S) of the PMOS transistor 312’, and a second terminal 324’ of the storage element 304’ is connected with a third (see illustration below) end (or 308’ bit line) of the memory cell 312’ as claimed.  
[AltContent: textbox (Control terminal PMOS 312’, 2nd end of cell)][AltContent: textbox (1st terminal of PMOS 312’, 1st end of cell)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (2nd terminal of element, or 3rd end of cell)][AltContent: textbox (1st terminal of element, 2nd term of PMOS)][AltContent: arrow]
    PNG
    media_image2.png
    520
    751
    media_image2.png
    Greyscale


Additionally, Fig. 2-4 shows a plurality of these MRAM cells (at least 2) being connected together by word lines WLs (324, 324’) & bit lines BLs (302, 302’), thus for example, a first cell 312’ at 1st row & 1st column uses the 1st PMOS transistor 312’, while another/second cell 320’ at 1st row & 2nd column uses a 2nd PMOS transistor 320’ (different from said 1st MOS transistor), and both transistors has same configuration and/or same connection terminals as claimed.
	Furthermore, Fig1. 1 showing how to program these different cells to store different cell states (0 or 1) depending on the various voltage potentials applied at their respective three cell terminals, such that any 1st cell at a first location (at WL1/BL1 for example) can have a “1st voltage difference” to switch its resistive element 104 to store a first state (0 or 1), while any second cell at another location (at WL2/BL2 for example) can have a “2nd voltage difference” to switch its resistive element 104’ to store a second/different state (1 or 0), which also differs from that of 1st cell, respectively, if desired as claimed. This conventional programming knowledge is also well-known in this art as well.
	
4.	Claims 1-8 are allowable over the prior arts of record, and claims 10-15 are objected as being dependent upon the rejected claim 9 but they also tentatively contain allowable subject matter with regard to other recited features, not clearly being suggested nor seen elsewhere ta this time.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827